                Case 1:20-cv-02661-LGS Document 21 Filed 05/18/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------X
                                                                   :
 WAYNE E. COUSIN,                                                  :
                                              Plaintiff,           :   20 Civ. 2661 (LGS)
                                                                   :
                            -against-                              :         ORDER
                                                                   :
 GORDON & SILBER, P.C., et al.,                                    :
                                                                   :
                                              Defendants.          :
 ----------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial and pre-motion conference in this matter is scheduled for May 21,

2020;

        WHEREAS, no significant issues were raised in the parties’ joint letter, proposed case

management plan and pre-motion letters. It is hereby

        ORDERED that the May 21, 2020, conference is cancelled. If the parties believe that a

conference would nevertheless be useful, they should inform the court immediately so the conference

can be reinstated. The case management plan will issue in a separate order. The parties should be aware

that the Court does not extend the deadlines for discovery absent compelling circumstances, and the

pendency of a motion to dismiss does not stay discovery. It is further

        ORDERED that Plaintiff shall file an Amended Complaint by May 25, 2020, as suggested in his

response to Defendant Arthur Cohen’s pre-motion letter. Defendants shall answer or respond by June

15, 2020. If Defendant Cohen intends to proceed with a motion to dismiss the Amended Complaint, he

shall file a pre-motion letter, proposing a motion to dismiss and briefing schedule, preferably on consent

of Plaintiff, in accordance with Individual Rule III.C.2. Plaintiff shall file a response letter by June 19,

2020. It is further
              Case 1:20-cv-02661-LGS Document 21 Filed 05/18/20 Page 2 of 2



        ORDERED, regarding settlement discussions, if and when the parties are ready to proceed with

a settlement conference with the assigned Magistrate Judge, they shall file a joint letter on ECF

requesting a referral. It is further

        ORDERED, that the parties shall submit a joint proposed protective order permitting redaction

in court filings of confidential dollar amounts, including provisions for filing under seal, or in the event

the parties cannot agree, any request for redactions and filing under seal shall be made in accordance

with Individual Rule I.D.



Dated: May 18, 2020
       New York, New York




                                                      2
